Order entered February 11, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00017-CR

                                   RICARDO BELTRAN, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F10-56077-M

                                            ORDER

       Because the clerk’s record in the above appeal did not contain the trial court’s charge to

the jury on guilt/innocence, we ordered Dallas County District Clerk Felicia Pitre to file a

supplemental clerk’s record with said charge. On January 28, 2019, the deputy district clerk

Regina Taylor notified the Court that she had contacted the court coordinator about the missing

jury charge and, to date, had not received any response.

       Because the rules of appellate procedure specifically provide that the clerk’s record “must

include” the court’s charge, TEX. R. APP. P. 34.5(a)(5), we ORDER the trial court to hold a

hearing to determine the status of the trial court’s jury charge on guilt/innocence. Specifically,

the trial court shall determine:
                 Whether the trial court’s charge to the jury on guilt/innocence has been lost or
                  destroyed;

                 If the charge to the jury on guilt/innocence has been lost or destroyed, whether the
                  parties can agree on a copy that accurately duplicates with reasonable certainty
                  the original jury charge.

        If the parties cannot agree on a copy, the trial court must then determine what constitutes

an accurate copy of the charge to the jury on guilt/innocence and order that it be included in a

supplemental clerk’s record to this Court. TEX. R. APP. P. 34.5(e).

        We ORDER the trial court to transmit a record containing its written findings of fact, any

orders, and any supporting documentation to this Court within THIRTY DAYS of the date of

this order.

        We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,

Presiding Judge, 194th Judicial District Court; Lawrence Stokes, court coordinator, 194th

Judicial District Court; Felicia Pitre, Dallas County District Clerk; Regina Taylor, Dallas County

Deputy District Clerk; and to counsel for all parties.

        We ABATE this appeal to allow the trial court to comply with this order. The appeal

shall be reinstated in thirty days or when we receive the supplemental record containing the trial

court’s findings of fact, whichever occurs first.


                                                         /s/   CORY L. CARLYLE
                                                               JUSTICE